DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 9-21 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments, see Remarks, filed 12 January 2021, with respect to 9-20 have been fully considered and are persuasive.  The rejection of claims 9-20 has been withdrawn; thus the claims are in condition for allowance.
Applicants have persuasively argued that the polyarylene sulfide resin particulate of Watanabe et al. is produced via a different method than that of the claimed invention, thus would not necessarily possess the same properties as required by the instant claims (e.g. crystallization temperature).  Watanabe et al. does not provide suggestion, teaching, or motivation that would lead us from the generically taught polyarylene sulfide resin particulate, to the specifically claimed polyarylene sulfide resin particulate having a melt viscosity of 150 to 500 Pa·s measured at 300°C and a shear rate of 1216 sec-1; and a crystallization temperature of 150 to 210°C, defined as a temperature of heat generation peak measure with a differential scanning calorimeter during crystallization as heated from 50°C to 340°C at 20°C/min, kept at 340°C for 5 minutes and cooled from 340°C to 50°C at 20°C/min as claimed by the instant application.  Such a reconstruction of the claims would be based on impermissible hindsight.
-1; and 150 to 210°C of crystallization temperature defined as a temperature of heat generation peak measured with a differential scanning calorimeter during crystallization as heated from 50°C to 340°C at 20°C/min, kept at 340°C for 5 min and cooled from 340°C to 50°C at 20°C/min).  Such a reconstruction of the claims would be based on improper hindsight reasoning.
The obviousness-type double patenting rejection in view of US Application No. 16/343668 has been withdrawn since the instant application as an earlier effective filing date.  If a provisional nonstatutory double patenting rejection is the only rejection remaining in an application having the earliest effective U.S. filing date (taking into account any benefit under 35 U.S.C. 120, 121, 365(c), or 386(c)) with respect to the conflicting claims) compared to the reference application(s), the examiner should withdraw the rejection in the application having the earliest effective U.S. filing date and permit that application to issue as a patent, thereby converting the "provisional" nonstatutory double patenting rejection in the other application(s) into a nonstatutory double patenting rejection when the application with the earliest U.S. effective filing date issues as a patent.  See MPEP 804 (I)(B)(1)(b)(ii).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Matsumura et al. (US Patent No. 5272185) teaches a polylphenylene sulfide powder having an average particle diameter in the range from 30 to 80 microns [col3; line6-33].  Matsumara et al. fails to teach a method of producing a three-dimensional molding and further fails to teach the specifically required polyarylene sulfide resin particulate having the required properties of the instant application (i.e. 100 microns or less and more than 1 micron of mean particle diameter; 4 or less of uniformity; 150 Pa-s or more and 500 Pa·s or less of melt viscosity measured at 300°C and shear rate of 1216 sec-1; and 150 to 210°C of crystallization temperature defined as a temperature of heat generation peak measured with a differential scanning calorimeter during crystallization as heated from 50°C to 340°C at 20°C/min, kept at 340°C for 5 min and cooled from 340°C to 50°C at 20°C/min).  

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA ROSWELL whose telephone number is (571)270-5453.  The examiner can normally be reached on M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSICA M ROSWELL/Primary Examiner, Art Unit 1767